DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, 8, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colombo et al (US 7,080,945 B2), Ugolini et al (US 7,391,952 B1), and Hirabayashi et al. (US 6,595,697 B2).
Re. Claims 1 and 2, Colombo et al. discloses a system 100 (Fig 1; col. 6 lines 49- 51)  comprising: 
a shelf 107 defining a front side and an opposite rear (e.g. front side of shelf 107 is shown on the left side of Fig 2, while the rear side of shelf 107 is shown on the right side of Fig 2) (Figs 1-2; col. 6 lines 58-63);
a cable entry location (i.e. for cable 225) located at the rear of shelf 107 (Fig 2; col. 7 lines 65-67; col. 8 lines 1-9), wherein fibers 223 from a cable 225 are extended into the shelf 107 at the cable entry location and form terminations at first connectors 245 (Figs 1-2; col. 8 lines 1-19 and 29-42; col. 15 lines 3-6);
wherein the first connectors 245 are connected to a rear side of adapters 132 located at the front of the system 100, wherein the rear side of each adapter 132 defines a structure for receiving one of the first connectors 245 (Fig 2; col. 7 lines 1-2);  
wherein a front side of the adapters 132 define termination locations for fibers to be connected to the fibers 223 connected at the rear side of the adapters 132 (col. 12 lines 1-24), wherein the termination locations are configured to receive second connectors 152 having a different overall configuration than the first connectors 245 connected to the rear side of the adapters 132, wherein each second connector 152 is a traditional connector including one of an SC or an LC connector (col. 7 lines 32-35), 
wherein each adapter 132 includes internal structures which allow mating of the first connectors 245 at the rear side with the second connectors 152 at the front side (Fig 2; col. 7 lines 1-2 and 12-14, col. 8 lines 20-28).  
Columbo et al. does not disclose the system being formed as a fiber optic cassette comprising a body defining a front and an opposite rear and an enclosed interior, wherein the cable entry location is defined on the body for the cable at the rear of the cassette body, and fibers from the cable extend into the cassette body via the cable entry location.  
Ugolini et al. discloses a cassette 100 for a fiber cable network (Figs 1-2; col. 4 lines 31-39) comprising a body 102 defining a front and an opposite rear and an enclosed interior with a cable entry 122 formed in the rear of the body 102 opposite the front, fibers (i.e. from the cable) extending into the cassette body via the cable entry location, and an array of optical fiber connector adapters 108 on the front of the body 102 (Figs 1-4; col. 3 lines 40-54; col. 4 lines 31-39). 
The use of a housing within a shelf system is well known in the art, as evidenced by Ugolini et al, and one of ordinary skill would have recognized the addition of a housing provides protection to the shelf components from environmental pollutants and provides additional organization to the shelf system.  
Moreover, Colombo et al. fails to disclose the first connector includes a ferrule terminating a fiber and a ferrule hub mounted to the ferrule, wherein the rear side of each adapter defines a structure for receiving the ferrule and the ferrule hub of one of the first connectors.
Hirabayashi et al. discloses an optical connector for connection to an adapter 90, the connector comprising a ferrule 20 terminating a fiber and a ferrule hub 40 mounted to the ferrule 20, and the adapter 90 defining a structure to receiving the ferrule and the ferrule hub of the connector (Figs 1 and 7; col. 8 lines 50-67; col. 9 lines 1-5).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Hirabayashi et al. discloses the connector/adapter arrangement can be easily made with high precision in a shortened period of time (Hirabayashi et al.: col. 2 lines 10-13).
Re. Claim 3, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above.
As previously discussed, Colombo et al does not disclose the claimed cassette body and accordingly also fails to disclose the cassette body defines a top surface and a bottom surface which define major sides of the cassette body and extend between the front and the rear, wherein the adapters along the front are arranged linearly and extend in a longitudinal direction parallel to the major surfaces defined by the top and the bottom of the cassette body.
Ugolini et al. also discloses the cable entry location 122 is located at the rear 120 of the cassette body 102 opposite to the front 110 (Fig 2, col. 4 fines 31-39), and the cassette body 102 defines a top surface and 4 bottom surface which define major sides of the cassette body and extend between the front and the rear (Figs 7-4). In Ugolini et al., the adapters 108 along the front 110 are arranged linearly (Fig 1), and the adapters 108 extend in a longitudinal direction parallel to the major surfaces defined by the top and the bottom of the cassette body 102 (Le. the length of each adapter 108 extends in a direction parallel to the defined major surfaces, see esp. Figs 7 and 4}.
The claimed housing is well known in the art, as evidenced by Ugolini et al., and one of ordinary skill would have recognized the addition of a housing as in Ugolini et al. provides protection to the shelf components from environmental pollutants and provides additional organization to the shelf system.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide protection to the shelf components and additional organization to the shelf system.
Re. Claim 4, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above.
As previously discussed, Colombo et al does not disclose the claimed body and accordingly also fails to disclose the cable at the cable entry location extends parallel to the longitudinal direction.
Ugolini et al. discloses the cable 106 al the cable entry location 122 extends parallel to the longitudinal direction (i.e. cable 106 extends in a direction parallel to the length of the adapters 106 in the vicinity of entry location 122, see esp. Figs 1-2).
The claimed housing is well known in the art, as evidenced by Ugolini et al., and one of ordinary skill would have recognized the addition of a housing as in Ugolini et al. provides protection to the shelf components from environmental pollutants and provides additional organization to the shelf system.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide protection to the shelf components and additional organization to the shelf system.
Re. Claim 5, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above.
Colombo et al does not disclose cable radius limiters which provide cable management of the fibers extending to the of the adapters.
Ugolini et al. also discloses cable radius limiters 134 which provide cable management of the fibers extending to the rear side of the adapters 108 (Fig 3, col. 4 lines 51 -56).
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to provide cable radius limiters as required by the claim, since Ugolini et al discloses the same provides cable management to the arrangement.
Re. Claim 7, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above. Columbo et al. discloses each of the adapters is configured to receive an SC format fiber optic connector  at the front side (col. 7 lines 32-35).  
Re. Claim 8, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above. Columbo et al. discloses each of the adapters is configured to receive an LC format fiber optic connector at the front side (col. 7 lines 32-35).
Re. Claim 10, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above. 
Colombo et al. does not disclose the structure defined at the rear side of each adapter includes a rear clip which retains a split sleeve, and the ferrule hub and the ferrule of a first connector which terminates an interior fiber.
Hirabayashi et al. discloses the structure of the adapter 90 comprises a rear clip 92 which retains a split sleeve 91, the ferrule hub 40, and the ferrule 20 of a first connector that terminated an interior fiber (Figs 1 and 7; col. 8 lines 50-67; col. 9 lines 1-5).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Hirabayashi et al. discloses the connector/adapter arrangement can be easily made with high precision in a shortened period of time (Hirabayashi et al.: col. 2 lines 10-13).
Re. Claim 12, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above.
Colombo et al. does not disclose the cassette can be utilized in a chassis which includes a stationary mount relative to the chassis, or the cassette can be movably mounted, in a variety of sliding movements to allow access to a selected cassette, thereby improving access to a selected second connector attached to the cassette.  
Ugolini et al also discloses the cassette body can be utilized in a chassis which includes a stationary mount relative to the chassis (col. 3 lines 63-66).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose simplifying use of the system.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claims 6 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colombo et al (US 7,080,945 B2), Ugolini et al (US 7,391,952 B1), and Hirabayashi et al. (US 6,595,697 B2), in further view of Larson et al. (US 5,975,769).
Re. Claims 6 and 9, Columbo et al., Ugolini et al., and Hirabayashi et al. render obvious the cassette as discussed above , including the adapters 132 for coupling an SC or LC “second” connector 152 to a “first” connector 245, wherein the adapters 132 each comprise a front end, a rear end, and internal structures which allow mating with fiber optic connectors 152 at the front end (Colombo et al.: Fig 2; col. 7 lines 1-2 and 32-35). 
Neither Colombo et al., Ugolini et al., nor Hirabayashi et al. discloses the adapters are in the form of an adapter block that includes a plurality of integrally-molded adapters, wherein the adapter block is removable from a remainder of the cassette body. 
Larson et al. discloses a fiber optic cassette comprising a front end with a plurality of adapters (Figs 1 A, IB, and 1C), the adapters are in the form of an adapter block 1 with a plurality of adapters (col. 3 lines 17-42), wherein the adapter block 1 is removable from the remainder of the cassette ( as shown in Fig 2), and the front end of the adapter block 1 defines an opening 22 for receipt of optical connectors (Fig 2, col. 3 lines 48-52).
One of ordinary skill would have found it obvious to utilize a removable adapter block in the system discussed above, since the same is well known in the art as shown by Larson et al., and provides a modular-type interchangeable component to the system, thereby increasing flexibility of the device in the field.
Finally, while Larson et al. does not disclose the plurality of adapters are integrally-molded into the adapter plate, the same would have been obvious to one of ordinary skill at the time the invention was effectively filed, as molding is a common technique used in the art, and allows for simplification of the manufacturing process.  Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	8/15/22